Citation Nr: 0424128	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-47 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Guadalupe Lopez, Agent


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
March 1950 and from September 1950 to October 1951.
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "CAVC") from an August 1997 decision of 
the Board that found new and material evidence to reopen a 
claim of entitlement to service connection for residuals of 
an eye injury had not been submitted.  The CAVC vacated the 
August 1997 Board decision and remanded the case to the Board 
for another decision taking into account matters raised in 
its order.  

The Board in March 1999 advised the appellant's 
representative of the opportunity to submit additional 
evidence and argument in support of the appeal.  The Board 
received additional evidence and argument in April 1999.  The 
veteran appealed the May 1999 Board decision that new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of an eye injury had not been 
submitted to the CAVC.  In October 2000 the CAVC affirmed the 
May 1999 Board decision.  In July 2001 the CAVC on 
reconsideration revoked the October 2000 decision and issued 
an order vacating the May 1999 Board decision and remanding 
the case for another decision taking consideration matters 
raise in its order.

The Board in November 2001 advised appellant's representative 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  The Board received additional 
written argument from the representative in February 2002.  
The veteran appealed the April 2002 Board decision that new 
and material evidence to reopen a claim of entitlement to 
service connection for residuals of an eye injury had not 
been submitted to the CAVC.  In April 2004 the CAVC vacated 
the April 2002 Board decision and remanded the case to the 
Board for readjudication and the issuance of another 
decision.

In August 2004 the undersigned Veterans Law Judge granted the 
representative's motion to advance the veteran's appeal on 
the Board's docket for good cause, including advanced age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In its April 2004 Order the CAVC specified that there was no 
evidence in the record that the Secretary ever notified the 
claimant of the relative responsibilities in developing 
evidence, including a request to the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
e.g. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra, and determine whether any 
additional notification or development action is required 
under the VCAA.  

In addition the CAVC order noted that the Board failed to 
address as required under Bell v. Derwinski, 2 Vet. App. 611 
(1992) a March 2002 VA ophthalmologic record and that the 
Board was to consider this and all other relevant evidence.  
Thus, in light of the deficient notice the Board cannot 
conclude that the additional ophthalmologic record is the 
only additional relevant evidence.  Indeed the CAVC found 
that the law was not dispositive in this case and failure to 
provide the required notice was prejudicial as the veteran 
might have sought or obtained additional medical opinions, 
evidence or treatises.  

In general, the Board cannot rectify the deficiency in this 
matter on its own.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Nor could 
the Board locate an express waiver for the March 2002 VA 
ophthalmology clinic report which seems to have been added to 
the record after the April 2002 Board decision, although 
there is constructive notice of its existence.  Further, it 
would seem obvious that an informed waiver for the Board to 
initially consider additional evidence not yet identified 
would be premature at this point.  See VAOPGCPREC 1-03.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and receipt of 
evidence including the March 2002 VA 
ophthalmology report and then 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for residuals of an eye injury.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


